 In the Matter of REPUBLIC PICTURES CORPORATION and AMERICANFEDERATION OF LABORCase No. R-3744. -Decided May 28,194(Jurisdiction:notion picture distributing industry.Investigation and Certification of Representatives:existence of question: failureto prove majority; election necessary.Unit Appropriate for Collective Bargaining:all office employees at the Company'sSt.Louis film exchange, excluding the branch manager, district manager,office-manager-booker, outside salesmen, janitors, back room employees ; nodispute as to; confidential secretary excluded over objection of union.Mr. Nat E. Steinberg,of St. Louis, Mo., for the Company.Mr. E. P. Tlteiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Republic Pic-tures Corporation, St., Louis, Missouri, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice,' before Jack G. Evans, Trial Examiner.Said hearing was held at St. Louis, Missouri, on April 20, 1942.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRepublic Pictures Corporation is a New York corporation withits principal office at New York City.We are here concerned with1At the same time the Board consolidated this proceeding with seven other cases.OnApril 7,1942, the Board issued an order severing this case from the others.41 N. L.R. B., No. 92.436 REPUBLIC PICTURES CORPORATION437the St. Louis film exchange of the Company where it is engagedin the distribution of motion pictures.During its fiscal year end-ing August 31, 1941, the St. Louis exchange of the Company handledapproximately 144 prints of feature pictures and about 8 prints ofshort,subjects.All the prints distributed at the St. Louis film ex-change are shipped to it from outside Missouri.During the sameperiod, the St. Louis film exchange received over $225,000 in fees,about 30 percent of which was received from exhibitors outsideMissouri.II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingtomembership employees of the Company.II.THE ORGANIZATION INVOLVEDDuring December 1941, the Union presented a proposed contractto the Company. The Company replied stating that it had noknowledge of the Union's claim to a majority.A statement of the Trial Examiner, read into evidence during thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all office employees at the St. Louis filmexchange of the Company,including the confidential secretary tothe branch manager,but excluding the branch manager, district man-ager, office manager-booker,outside salesmen,janitors, and back roomelnployees,3constitute an appropriate unit.The only controversywith respect to the unit concerns the confidential secretary to thebranch manager.4The Union urges that such employee be includedin the unit and the Company that she be excluded.The branch manager has a confidential secretary whom the Com-pany contends should be excluded from the unit because of the con-fidential nature of her duties.This employee takes dictation andfilescorrespondencedealingwith personnel problems and receives2The Trial Examiner reported that the Union presented 6 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollas of April 20. 1942.There are 6 employees on that pay roll'The back room employees are presently covered by a contract between the Companyand another labor organization affiliated with the American Federation of Labor.4A statement by counsel for the Company at the hearing appears to imply that theUnion requestsinclusionof the office manager-booker,although the record is to thecontraryIn any event we exclude that employee from the unit. 438DECISIONSOF'NATIONALLABOR RELATIONS BOARDsubstantially higher pay than the other office employees.We shallexclude the confidential secretary to the branch manager from theunit.We find, that all office employees at the St. Louis film exchangeof the Company, excluding the branch manager, district manager,officemanager-booker, outside salesmen, janitors, back room em-ployees, and the confidential secretary to the branch manager, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Republic PicturesCorporation, St. Louis, Missouri, an election by'secret ballot shallbe conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by American Federation of Labor forthe purposes of collective bargaining.